Citation Nr: 0205754	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-10 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, a statement of the case was issued in June 
1998, and a substantive appeal was received in July 1998.  

The veteran and her representative have raised a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  It does not appear that the RO has 
considered the contentions advanced with regard to such a 
claim.  As the decision which gives rise to this appeal 
appears to specifically address only a PTSD claim, the 
following decision of the Board is limited to the issue of 
entitlement to service connection for PTSD.  The claim of 
entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include depression/dysthymia, 
is hereby referred to the RO for development and 
adjudication. 


FINDING OF FACT

The veteran has not been medically diagnosed as suffering 
from PTSD due to an inservice stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. 
§§ 3.303, 3.304 (2000); 38 C.F.R. § 3.304(f)(3) (67 Fed. Reg. 
10330-10332 (March 7, 2002)). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and letters from the RO have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Moreover, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
service medical records, VA clinical records, a VA 
examination report and a lay statement.  The RO has attempted 
to obtain records of claimed counseling received by the 
veteran in 1972, but the counseling center responded that it 
had no records and that it only held records for ten years.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The record shows 
that the RO scheduled the veteran for two VA psychiatric 
examinations to assist her with her claim.  However, she 
failed to report for examinations scheduled in October and 
November 2000.  

The Board also acknowledges that the veteran has alleged she 
was the victim of a personal assault while on active duty.  
Special evidentiary procedures are set forth in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, § 5.14(c) in 
cases involving personal assault.  Moreover, VA has recently 
amended 38 C.F.R. § 3.303(f) to add special provisions for 
PTSD claims based on personal assault.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).  Under the revised regulation, 
VA may not deny a PTSD claim based on personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records may help 
prove that the claimed stressor occurred.  The Board finds 
that the veteran in this case was effectively advised that 
evidence other than service records could be considered.  In 
this regard, the Board notes that the record includes a 
personal assault questionnaire completed by the veteran which 
clearly lists other types of evidence which might 
substantiate her claim, such as evidence of medical or 
counseling clinic visits and pregnancy and sexually 
transmitted disease testing around the time of the incident.  
The questionnaire also requested the veteran to identify 
other sources such as family members who could offer 
statements in support of the claim.  The record shows that 
the veteran's sister has in fact submitted a letter 
corroborating the veteran's report of a rape in service.  In 
sum, the Board finds that the notice requirements of the 
newly promulgated 38 C.F.R. § 3.304(f)(3) have been satisfied 
and that no further action is required by VA in this regard. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the newly 
promulgated regulations referenced earlier, a remand or other 
development action would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should be noted that personality disorders, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to March 1997, 38 
C.F.R. § 3.304(f) provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Both 
versions of this regulation must be considered in the present 
case to determine which is more favorable to the veteran 
since the change in regulation became effective during the 
course of the veteran's appeal.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The veteran is claiming that she currently has an acquired 
psychiatric disorder which she alleges was the result of an 
inservice rape.  The service medical records reveal that she 
sought psychiatric treatment in May 1970, complaining at that 
time that she twice tried to kill herself.  A doctor noted 
that none of the suicide attempts were serious and opined 
that while the veteran very much wanted out of the service, 
she was not significantly depressed.  The impression at that 
time was emotionally unstable personality.  A separate 
clinical record noted that the veteran had made a third 
suicide attempt but none of the gestures were serious and all 
were clearly manipulative.  The impression was chronic, 
moderate emotionally unstable personality.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in June 1970.  Clinical 
evaluation of the veteran's psychiatric status was normal at 
that time.  

The veteran submitted her claim for PTSD in December 1996.  
She reported that she was the victim of a personal assault 
while on a date with "Captain Bill" which occurred in the 
winter of 1969 while she was stationed at the Francis E. 
Warren Air Force Base.  She indicated that she did not inform 
any authorities of the attack, but did inform her sister at 
that time and later also informed her parents. 

The record includes various medical records documenting 
psychiatric symptomatology in the 1990's.  It appears that 
the first post-service evidence of the presence of any mental 
disorders was included in VA records dated in 1996.  In 
December 1996, the veteran reported that she had been raped 
by an officer when she was 18 and in the military.  The Axis 
I diagnosis at that time was sexual abuse of an adult.  An 
addendum to this clinical record also included a diagnosis of 
dysthymia.  

In March 1997, the veteran complained of job dissatisfaction 
and dissatisfaction with the degree she was pursuing in 
school.  The diagnosis was dysthymia.  A separate clinical 
record dated the same day includes the notation that the 
veteran had symptoms secondary to a rape in the military 
which was followed by a suicide attempt.  The veteran 
apparently reported that she had experienced long term 
depressive symptoms along with sexual dysfunction.  There was 
no history of any sustained therapy.  The impression was 
dysthymia and partial PTSD.  

In an unsworn statement which was received at the RO in March 
1997, the veteran's sister reported that the veteran had 
informed her several days after the incident that she had 
been the victim of an in-service physical assault.  

In May 1997, the veteran complained of personal problems 
including job dissatisfaction and problems with relatives.  
The assessment was dysthymia.  A separate clinical record 
dated the same day indicates the veteran was having problems 
with situational stressors which were producing anxiety and 
depression.  It was noted that the veteran's parents appeared 
to induce guilty feelings for the veterans not spending 
enough time and attention on them.  The impressions were 
dysthymia, adjustment disorder with mixed anxiety and 
depression and partial PTSD.  

At the time of a VA PTSD examination in June 1997, the 
veteran reported that she had been assaulted while on a date 
with an unnamed man.  She indicated that she sought 
psychological help approximately five months later as she 
wanted to get out of the military as quickly as possible.  
She reported that her first post-service treatment for any 
psychiatric disorder was approximately two years after 
discharge when she thought she was treated for depression.  
The Axis I diagnosis was dysthymic disorder.  The examiner 
specifically noted that while the veteran had clearly 
identified a personal stressor, there was insufficient 
current clinical symptomatology to warrant a diagnosis of 
PTSD.  

In July 1997, the veteran complained that her boyfriend was 
hospitalized and also that her job bothered her.  The 
assessment was dysthymia.  In a clinical record dated the 
same day, it was noted that the veteran had ongoing stresses 
of work and the hospitalization of her boyfriend.   The 
impression at that time was dysthymia, adjustment disorder 
with mixed anxiety and depression and PTSD symptoms.  

In October 1997, an assessment of adjustment disorder with 
mixed anxiety and depression was made.  In a separate 
clinical record dated the same day, it was noted that the 
veteran had various stresses in her life including worries 
about not reporting a sexually suggestive remark directed to 
her while working at a prison and also ongoing PTSD symptoms 
resulting from a rape 20 years prior.  This examiner noted 
that the rape continued to exert an effect on the veteran's 
sex life.  The impression was dysthymia, adjustment disorder 
with mixed anxiety and depression and PTSD symptoms.  

All the clinical records dated subsequent to October 1997 are 
silent as to any complaints of, diagnosis of or treatment for 
any mental disorders including PTSD.  

As noted earlier, the veteran failed to report for two VA 
examinations scheduled for November 2000.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
Accordingly, the Board must base its decision in this case on 
the record as it stands. 

It is readily clear from the evidence that the veteran does 
currently suffer psychiatric symptoms.  The veteran 
originally filed her claim for PTSD and, as noted in the 
introduction, this decision is limited to consideration of 
PTSD.  Under any version of 38 C.F.R. § 3.304(f) applicable 
to this appeal, it is essential that there be a diagnosis of 
PTSD.  The question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Neither the veteran nor the Board is competent to 
make a diagnosis of PTSD.

While the record does include some outpatient clinic 
impressions of "partial PTSD," the Board declines to accept 
these impressions as medical diagnoses of PTSD.  Instead, it 
would appear that these references convey a finding that the 
veteran suffers from some PTSD symptoms.  This is supported 
by other medical records which do in fact acknowledge that 
there are some PTSD symptoms.  However, a VA PTSD examination 
in June 1997 found that there was not sufficient current 
clinical symptomatology to warrant a diagnosis of PTSD.  The 
Axis I diagnosis was dysthymic disorder.  The Board believes 
that significant weight must be given to the report of the 
June 1997 VA examination.  It involved a review of the 
veteran's claims file and also set forth in some detail the 
specifics of the claimed inservice rape.  Thus, the examiner 
was clearly well aware of the nature of the claimed stressor.  
Nevertheless, the examiner concluded that the criteria for a 
diagnosis of PTSD had not been met.   

Under any version of 38 C.F.R. § 3.304(f), there must be a 
medical diagnosis of PTSD.  In this case, based on the record 
as it stands, the Board finds the preponderance of the 
evidence is against a finding that the veteran suffers from 
PTSD.  The June 1997 PTSD examination did not result in a 
diagnosis of PTSD.  The Board also notes that the same VA 
doctor who reported clinical impressions of "partial PTSD" 
in March and May 1997 had changed his assessment to PTSD 
symptoms by July 1997.  

The Board again notes that the RO duly scheduled subsequent 
examinations in an attempt to reconcile reported findings of 
PTSD symptoms.  Unfortunately, the veteran did not report for 
those examinations and her appeal must therefore be based on 
the record as it now stands.   

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

